OPINION OF THE COURT
PER CURIAM:
The Acting Judge Advocate General of the United States Navy certified the following issue to this Court:
Whether the United States Navy Court of Military Review was correct in construing the action of the convening authority to have resulted in the approval of the punitive discharge?
As in United States v. Loft, 10 M.J. 266 (C.M.A.1981), the convening authority suspended an adjudged bad-conduct discharge, but did not explicitly approve it. Unlike Loft, however, a panel of the United States Navy Court of Military Review held that the convening authority had implicitly approved the bad-conduct discharge. We agree for the reasons set out in Loft.
Accordingly, the certified question is answered in the affirmative and the decision of the United States Navy Court of Military Review is affirmed.